UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

CRAIG D. VALERIO, Case No. 1:18-cv-823

Petitioner,

Dlott, J.

VS. Litkovitz, M.J.
WARDEN, CHILLICOTHE REPORT AND
CORRECTIONAL INSTITUTION, RECOMMENDATION

Respondent.

Petitioner, an inmate in state custody at the Chillicothe Correctional Institution, has filed
a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, asserting a violation of
his rights under the Eighth and Fourteenth Amendments relating to a disciplinary conviction.
(Doc. 3). This matter is before the Court on the petition (Doc. 3) and respondent’s motion to
dismiss on cognizability grounds (Doc. 4), to which petitioner has not replied.

For the reasons stated below, respondent’s motion to dismiss (Doc. 4) should be
GRANTED.

Petitioner is currently serving a nine-year term of imprisonment on convictions entered in
2016 by the Warren County, Ohio, Court of Common pleas for illegal manufacture of drugs,
illegal assembly or possession of chemicals for the manufacture of drugs, and possession of
criminal tools. (Doc. 3, at PageID 27; see also Doc. 4, Exs. 1-3).

In his only ground for relief, petitioner does not contend that he is entitled to habeas relief
on the basis of constitutional error occurring in the underlying Warren County criminal case.
Instead, petitioner challenges a prison disciplinary conviction that resulted in petitioner’s
placement for a time in solitary confinement, an increase in his security classification level (from
a Level One to a Level Two), and his ineligibility for unspecified “institutional programming.”

(Doc. 3, at PageID 31). For relief, petitioner seeks to have his Level-One security status
reinstated and his prison record expunged. (Doc. 3, at PageID 41).

“Challenges to the validity of any confinement or to particulars affecting its duration are
the province of habeas corpus.” Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam).
See also Preiser v. Rodriguez, 411 U.S. 475, 498 (1973) (explaining that claims challenging “the
fact or duration of . . . physical confinement” and “seeking immediate release or a speedier
release from that confinement” lie at the “heart of habeas corpus”). As such, petitioner’s
allegations concerning his prison disciplinary conviction are cognizable in federal habeas corpus
only if the disciplinary conviction affected the duration of his sentence. Jd. See also Skinner v.
Switzer, 562 U.S. 521, 535 n.13 (2011) (“[W]hen a prisoner’s claim would not ‘necessarily spell
speedier release,’ that claim does not lie ‘at the core of habeas corpus,’ and may be brought, if at
all, under [42 U.S.C.] § 1983.”) (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)).
Petitioner does not indicate that the challenged disciplinary conviction resulted in the loss of any
good-time credits or otherwise increased the duration of his sentence. In the absence of such
allegations, petitioner “raise[s] no claim on which habeas relief could have been granted on any
recognized theory.” Aduhammad, 540 U.S. at 755.

Because nothing in the record indicates that petitioner’s disciplinary conviction resulted
in the loss of good-time credits or otherwise lengthened the term of his sentence, petitioner’s sole
claim for relief is not cognizable in a petition for federal habeas corpus. See id. at 750. See also
Lewis v. Trierweiler, No. 1:16-cv-451, 2016 WL 3027204, at *2 (W.D. Mich. May 27, 2016)
(dismissing § 2254 petition where sole claim challenged a disciplinary conviction “[b]ecause the
misconduct conviction affected neither the fact nor duration of Petitioner’s confinement” and

thus “d[id] not raise issues cognizable on habeas review’); Martin v. Tambini, No. 3:07-cv-3857,

2
2008 WL 750553, at *3 (N.D. Ohio Mar. 19, 2008) (finding petitioner’s challenge to his
disciplinary conviction was not cognizable in federal habeas corpus where the “disciplinary
conviction did not result in the loss of good conduct time or otherwise lengthen the term of his
confinement”).!

IT IS THEREFORE RECOMMENDED THAT:

1. Respondent’s motion to dismiss (Doc. 4) be GRANTED and petitioner’s petition for a
writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc. 5) be DISMISSED without prejudice.

2. A certificate of appealability should not issue with respect to the petition because
petitioner has not stated a “viable claim of the denial of a constitutional right” or presented issues
that are “adequate to deserve encouragement to proceed further.” See Slack, 529 U.S. at 475 (citing
Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)); see also 28 U.S.C. § 2253(c); Fed. R. App.
P2260),

3. With respect to any application by petitioner to proceed on appeal in forma pauperis,
the Court should certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of any Order adopting
this Report and Recommendation would not be taken in “good faith,” and therefore DENY
petitioner leave to appeal in forma pauperis upon a showing of financial necessity. See Fed. R.

App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

Date: 8) Sl 9 Zo thon
Karen L. Zoot

United States Magistrate Judge

 

 

'The proper course for this Court is to dismiss petitioner’s § 2254 petition without prejudice, rather than
converting it into a § 1983 civil rights action. See Brock v. White, No. 2:09-cv-14005, 2011 WL 1565188, at *4 (E.D.
Mich. Apr. 25, 2011) (“Because of the vastly different procedural requirements for habeas petitions and other civil
actions brought by prisoners, a court should not ‘convert’ a habeas petition to a civil action brought pursuant to 42
U.S.C. § 1983.”),

3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
CRAIG D. VALERIO, Case No. 1:18-cv-823
Petitioner,
Dlott, J.
VS. Litkovitz, M.J.
WARDEN, CHILLICOTHE
CORRECTIONAL INSTITUTION,
Respondent.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party's objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
